                        Case 1:19-cr-00789-PGG        Document 207            Filed 03/05/20   Page 1 of 2



                            MORVILLO ABRAMOWITZ GRAND IASON & ANELLO                              P. C.
                                                                                                                            SENIOR COUNSEL
ELKAN ABRAMOWITZ                                    565 FIFTH AVENUE                                                             PAUL R. GRAND
RICHARD F. ALBERT                               NEW YORK, NEW YORK 10017
ROBERT J. ANELLO•                                                                                                                           COUNSEL
                                                     (2121 856-9600
BCNJAMIN S. FISCHER                                                                                                                  DEVIN M, CAIN
CATHERINE M. FOTI
                                                   FAX: (2121 856-9494                                                       JASMINE JUTE AU
CHRISTOPHER B. HARWOOD                                                                                                    CURTIS B. LEITNER
                                                                                                                  JACOB W. MERMELSTEIN
LAWRENCE IASON                                          www.maglaw.com
BRIAN A, JACOBS
                                                                                                                      ROBERT G. MORVILLO
TELEMACHUS P. KASULIS                                                                                                                        1938• ZOii
JODI MISHER PEIKIN                                WRITER'S CONTACT INFORMATION                                    MICHAEL C. SILBERBERG
ROBERT M. RAOICK                                                                                                                           9 40- 200 2
JONATHAN S. SACK••                                                                                                        JOHN J. TIGUE. JR.
EOWA RO M. SPIRO                                                                                                                           1939-2009

JEREMY H, TEMKIN                                          (2 I 2) 880-9555
RICHARD D. WEINBERG                                  lliasulis(ivmaglaw.com                                ASS     AD MITTED     I   WASHINGTO N.          D.©.
                                                                                                          684 LS 0 A M IT TE O   I   C O NN E C T IC U T




                                                        March 5, 2020
                                                                    MEMO ENDORSED
        Via ECF
                                                                    The Application is granted.    1 ~- ~ · J
        The Honorable Paul G.Gardephe
        United States District Judge
        Southern District of New York
                                                                    SOORDERED:
                                                                                               5'       35.,7]
                                                                                               (-z--9 v&/ 2CUE
                                                                                                     s-vokg                2,    t
                                                                                                                                                 /,l,la
                                                                                                                                                    evrw
        40 Foley Square
        New York, New York 10007
                                                                   Pauls wkoars&pis,his.b
                                                                        n /
                                                                   ace.woo
                                                                                cs <O
                                                                              /I,.,._                 i~             3
                                                                                                                          red
                                                                                                                                          µi,,_
                                                                                                                                                       [fo
                                                                                                                                                       -RAI
                                                                                                                                                          _,. ()_ -- '"   •

                      Re:    United States v. Rose, et al.,, 19 Cr. 789 (PGG) (S.D.N.Y.)                             ~                           .,,,r;--;.
                                                                                                              (-vsdh 17, 2¢ %
         Dear Judge Gardephe:

                 We represent Leon Blue in the above-referenced matter. Since Mr. Blue's initial
         appearance on January 8, 2020, he has been detained at the Metropolitan Detention Center
         (MDC) in Brooklyn. We write because the MDC has failed to provide Mr. Blue with access to
         email - which is necessary for him to communicate with his attorneys and others - and has
         similarly failed to respond to our inquiry seeking help with this matter.

                      On January 28, 2020, we informed the Government that Mr. Blue lacked email access at
         MDC. Although the Assistant United States Attorneys responsible for the criminal case inquired
         about why Mr. Blue has not received email privileges, our understanding is that no satisfactory
         answer has been received from the MDC beyond the possibility that it might have something to
         do with the Adam Walsh Child Protection and Safety Act (the "Walsh Act"). Mr. Blue does not
         have a conviction for a child endangerment offense. But when we pressed for additional details,
         none were provided.

                 We therefore sought assistance from Nicole McFarland, the MDC's Supervisory
         Attorney, on February 24, 2020. To date, Ms. McFarland has failed to respond to our request.
         We are aware that Ms. McFarland is currently serving as the Supervisory Attorney for both the
         MDC and the Metropolitan Correctional Center (MCC), and that recent events at the MCC
         appear to have required immediate attention. Nevertheless, our client remains entitled to a
         response from the MDC as to why he has been without email access for nearly two months.
          Case 1:19-cr-00789-PGG         Document 207       Filed 03/05/20    Page 2 of 2

Hon. Paul G. Gardephe
March 5, 2020
Page 2

       While we have not been able to correspond with Mr. Blue electronically, we have visited
him multiple times at the MDC. We understand from our client that Mr. Blue's counselor at the
MDC informed him that his email access might have been denied based on a rape allegation
from approximately 30 years ago. We further understand that the arrest in question - which does
not appear on the criminal history record provided to us by the Government - was based upon a
wrongful allegation and that the charges against Mr. Blue were dismissed at his first court
appearance. This decades-old unfounded allegation, which prosecutors properly declined to
pursue, cannot reasonably be the basis for the MDC's decision. But we simply have no way of
knowing.

        We therefore must ask that the Court order the Bureau of Prisons either to provide Mr.
Blue with email access or to articulate the reasons behind its refusal, so that Mr. Blue can correct
or challenge the decision if necessary.

       We thank Your Honor for your consideration of this request and apologize for the need to
involve the Court in the issue.


                                                      Respectfully submitted,



                                                          =a=e
                                                      Telemachus P. Kasulis


cc:    All Parties (via ECF)
       Nicole McFarland, Esq. (via Email)
